Citation Nr: 0321751	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  00-07 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions entered in 
1997 by the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (ROIC) in Philadelphia, 
Pennsylvania, denying the veteran's claim of entitlement to 
service connection for asbestosis.  The basis of the denial 
was that the veteran's claim was not well grounded.  

In a VA Form 9, Appeal to the Board of Veterans' Appeals, 
dated in March 2000, the veteran requested a hearing before 
the Board, sitting at the ROIC.  However, prior to the 
scheduling of such proceeding, the veteran through his 
representative in April 2000 withdrew his hearing request.

The Board in March 2001 remanded the veteran's appeal to the 
ROIC so that additional development could be undertaken.  
Following the actions of the ROIC to develop the case both 
from a procedural and evidentiary standpoint, the case was 
returned to the Board for further review.


FINDING OF FACT

The veteran has asbestosis as a result of in-service 
asbestosis exposure.


CONCLUSION OF LAW

Asbestosis was incurred in military service.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

It is noted that, subsequent to the veteran's initiation of 
his claim in 1996, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
was signed into law.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
VA has issued regulations implementing the VCAA; 
specifically, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2002).  In light of the Board's disposition of this claim in 
the veteran's favor, the need to review whether full 
compliance has been achieved with respect to the changes 
brought about by the VCAA is obviated.  As well, as noted 
above, the Board undertook development of this appeal by its 
remand to the ROIC in March 2001, however, because of the 
Board's allowance of the benefit sought, review of the record 
in order to ascertain whether the ROIC accomplished all of 
the requested actions is unnecessary.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110.  

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability, and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

In September 1992, the Director of VA's Compensation and 
Pension Service published paragraph 7.68 of Part VI of the VA 
Adjudication Procedure Manual, M21-1 (Manual M21-1).  That 
provided that the most common disease related to asbestos 
exposure was interstitial pulmonary fibrosis (asbestosis), 
and a clinical diagnosis of asbestosis required a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  Further, the paragraph stated that asbestos fibers 
may also produce pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, lung cancer, 
and cancers of the gastrointestinal tract.  It was also noted 
that cancers of the larynx and pharynx as well as the 
urogenital system (except the prostate) were also associated 
with asbestos exposure.  These Manual 21-1 provisions are not 
substantive or otherwise indicative of a presumption of 
exposure to asbestos solely by virtue of shipboard service.  
Dyment v. West, 13 Vet. App. 141, 145-46 (1999).  

Subsequent restructuring of the Manual resulted in the 
placement of the asbestos-related provisions in M21-1, Part 
VI, Chapter 7, paragraph 21, which in large part restate that 
which was outlined in paragraph 7.68.  Interpretation of such 
provisions by VA's General Counsel yielded binding a 
precedent opinion that paragraphs 7.21(a), (b), (c), and 
(d)(3), as well as the fourth and fifth sentences of 
paragraph 7.21(d)(1), were not substantive in nature.  Still, 
the relevant factors of paragraphs 7.21(a), (b), and (c) must 
be considered and addressed by the Board in order to fulfill 
its obligation under 38 U.S.C.A. § 7104(d)(1) to provide an 
adequate statement of the reasons and bases for its decision.  
VAOPGCPREC 4-00, 65 Fed. Reg. 34531 (2000).  Moreover, the 
first three sentences of paragraph 7.21d(1) of Manual M21-1, 
Part VI, were found to establish a procedure which, in light 
of current case law, adjudicators were required to follow in 
claims involving asbestos-related diseases.  Id.  

Available service department records show that the veteran 
served aboard the USS Paducah, and on board Merchant Ships 
Thomas Bailey Aldrich, Fair Isle, Thaddeus Kosciusko, and 
William P. McArthur while serving in the European, American, 
and Asiatic-Pacific Theatres.  While there is evidence that 
the veteran was employed as an assembler in the maritime 
service industry for five months prior to service, and that 
he has pursued claims against one or more shipping companies 
or asbestos manufacturers, he offers uncontradicted and 
credible testimony that he was exposed to asbestos in service 
while serving aboard various ships for more than two and half 
years between March 1943 and December 1945.  He recalls 
various occasions while on active duty in which he wrapped 
asbestos torn from the bulkhead of the ship around him for 
warmth.  He likewise has offered credible lay evidence that 
his postservice activities, such as his pursuit of schooling, 
as well as employment with an electronics manufacturer and 
with the Social Security Administration, did not entail any 
known exposure to asbestos.  Hence, the Board finds that the 
veteran was exposed to asbestos in service.  

The question thus presented by this appeal is whether 
disablement resulted from the veteran's in-service asbestos 
exposure.  A VA medical examination in December 1996 
disclosed no pulmonary or pleural asbestosis or other 
pulmonary disease related to asbestos exposure.  Notably, 
however, much of the other evidence presented points to the 
existence of asbestosis, with there being clinical data 
signifying asbestos exposure.  Specifically, in March 1995 an 
Associate Professor of Medicine at Duke University Medical 
Center indicated that a review of X-rays identified left 
pleural thickening compatible with a diagnosis of pleural 
asbestosis.  Findings from pulmonary function testing in June 
1996 were interpreted by a private physician as being 
consistent with a restrictive pulmonary deficit.  The 
examiner noted that restrictive disorders occurred where 
there was an acute or chronic loss of functioning alveoli 
resulting from a parenchymal lung disease, such as 
asbestosis.  

In June 1997, Nat E. Livingston, M.D., reported that 
pulmonary findings were compatible with asbestos exposure. 

Dominic Ruggiero, D.O., stated in November 1997 that his 
review of the veteran's laboratory and radiological reports, 
as well as computed axial tomography (CAT) scans, were 
persuasive of the fact that the veteran was suffering from 
symptoms related to his exposure to asbestos while in the 
Navy.  Dr. Ruggiero restated his opinion in a subsequent 
report received by the ROIC in May 2002, wherein it was noted 
that more recent laboratory and radiological tests had been 
reviewed and that there was a concurrence with Duke 
University Medical Center personnel that the veteran was 
suffering symptoms related to in service asbestos exposure.  

A VA examination in April 1998 yielded a pertinent diagnosis 
of chronic obstructive lung disease and pleural thickening of 
the left hemithorax compatible with previous asbestos 
exposure.  Further VA examination in June 1998 indicated that 
the veteran had a history of asbestos exposure, with X-rays 
and CAT scans identifying findings compatible with bipleural 
thickening and asbestos exposure.  In a March 1999 addendum a 
diagnosis of bilateral pleural plaques on CAT scan was noted.  
The examiner opined that these were consistent with 
asbestosis and asbestos exposure, without physiological 
impairment of pulmonary function. 

At the Board's request, the veteran was examined by a board 
of two VA pulmonologists in November 2002.  Pulmonary 
function testing demonstrating mild restrictive and 
obstructive lung disease.  One examiner found a history of 
exposure to asbestos in service and pleural thickening that 
was compatible with asbestos exposure.  It was further noted 
that a small infiltrate in the right upper lobe may be 
related to asbestosis or be representative of new pathology.  
The other VA physician found nothing on any of the veteran's 
films or pulmonary function tests indicative of asbestosis 
per se, although he noted that the right upper lobe mass and 
effusions were undiagnosed at present and that the veteran 
had expressed a preference for further evaluation by his 
private physicians.  

In a February 2003 addendum to the November 2002 report of 
the VA board of two examination, it was set forth that, after 
further discussion, there was agreement between the examining 
physicians that the veteran's pleural thickening was 
compatible with, but not proof of, asbestos pleural disease.  
Neither was willing to say that other changes on the 
veteran's chest X-ray with respect to the right upper lobe 
and mediastinum, as well as his bilateral pleural effusions, 
were asbestos related without more evaluation.  It was 
further noted that the veteran had indicated a desire to have 
that evaluation done by his outside physicians and, 
consequently, no further studies were attempted.  

While no reports of any further evaluations of the veteran's 
lungs by non-VA physicians were thereafter submitted, the 
fact cannot be discounted that more medical professionals 
have offered competent medical evidence, in the form of 
medical findings and opinions, as to the existence of the 
veteran's asbestosis and its relationship to his in-service 
asbestos exposure than have not.  The sheer weight of the 
evidence presented both in a quantitative and qualitative 
sense supports the conclusion that the veteran has asbestosis 
as a result of his exposure to asbestos in-service.  To that 
end, entitlement to service connection for asbestosis is 
established.  


ORDER

Service connection for asbestosis is granted.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

